Exhibit 10.5
SLM Corporation Directors Equity Plan
Non-Employee Director Restricted Stock Agreement
2009
               Pursuant to the terms and conditions of the SLM Corporation
Directors Equity Plan (“the Plan”), the Board of Directors of SLM Corporation
(the “Corporation”) hereby grants to «Name» (the “Grantee”) ___ shares of common
stock of the Corporation, par value $0.20, (“Restricted Stock”) on May ___, 2009
(“Grant Date”) subject to the terms and conditions below. All capitalized terms
used herein that are not defined shall have the meanings as set forth in the
Plan.

  •   100 percent of the Restricted Stock is subject to a risk of forfeiture and
is non-transferable until the moment immediately prior to the Corporation’s 2010
annual shareholder meeting, and at that moment, 100 percent of the Restricted
Stock will vest and become transferable unless vested earlier as set forth
below.     •   The Restricted Stock will vest and be transferable earlier than
the moment immediately prior to the Corporation’s 2010 annual shareholder
meeting upon any of the following events: (i) the Grantee’s death or Disability
or (ii) upon Change of Control or a Change of Control Transaction.     •   If
the Grantee leaves the service of the Board of Directors prior to the
Corporation’s 2010 annual shareholder meeting for reasons other than: death,
Disability (as defined herein) or a Change of Control or Change of Control
Transaction, then 100 percent of the Restricted Stock will be forfeited.     •  
The Restricted Stock will be held in an account in the Grantee’s name at the
Corporation’s transfer agent, currently Computershare. The Grantee is entitled
to vote the shares of Restricted Stock.     •   Dividends declared on unvested
shares of Restricted Stock will not be paid currently. Instead, amounts equal to
such dividends will be credited to an account established on behalf of the
Grantee and such amounts will be deemed to be invested in additional shares of
SLM common stock (“Dividend Equivalents”). Such Dividend Equivalents will be
subject to the same vesting schedule to which the Restricted Stock is subject.
At the time that the underlying Restricted Stock vests, the amount of Dividend
Equivalents allocable to such Restricted Stock (and any fractional share amount)
will also vest and will be payable to the Grantee in shares of SLM common stock.
Dividend Equivalents are not subject to income tax until vesting, at which time
they are taxed as ordinary income.     •   “Disability” means the absence of the
Grantee from Board of Director’s duties with the Company for 180 consecutive
days as a result of incapacity due to mental or physical illness which is
determined to be total and permanent by a physician selected by the Corporation
or its insurers and reasonably acceptable to the Grantee or the Grantee’s legal
representative.

         
 
       
 
 
 
Signature:           «Name»    
 
       
 
 
 
Date    

          SLM CORPORATION    
 
       
-s- Albert L. Lord [w75888w7588802.gif]
     
BY:
 
 
Albert L. Lord    
 
  Chief Executive Officer    

 